Opinion issued May 26, 2005 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00852-CR
____________

WILLIE LEE KING, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 400th Judicial District Court 
Fort Bend County, Texas
Trial Court Cause No. 31357 



 
MEMORANDUM  OPINION
           On May 2, 2005, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices  Nuchia, Keyes, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).